DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/490,700, application filed on 09/30/2021.  3.	Claims 1-20 are currently pending in this application. 
4.	No Information Disclosure Statement is currently submitted.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Petithomme (US Patent No. 8,176,449).

7.          With respect to claim 1, 8 and 15, Petithomme teaches:
parsing hardware description language (HDL) code for an integrated circuit (IC) design to obtain an IC design parse tree (parsing the design, parsing HDL, parse data tree, Col 25-67); 
parsing a transformation pattern to obtain a transformation pattern parse tree, the transformation pattern comprising a first pattern and a second pattern (see transformed by a processor to implement additional component, Col 2, lines 55-67 thru Col 3, line 15); 
using the IC design parse tree and the transformation pattern parse tree to identify a portion of the HDL code that matches the first pattern (transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15); 
transforming, by a processor, the portion of the HDL code based on the second pattern to obtain a transformed portion of the HDL code (transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15); and 
replacing the portion of the HDL code by the transformed portion of the HDL code (components of the subset are replaced with inferred hardware associated with logic pattern, Col 2, lines 55-67 thru Col 3, line 15).

8.          With respect to claim 2, 9 and 16, Petithomme teaches:
wherein the first pattern and the second pattern are specified using a language extension of the HDL (see pattern expressed or described in HDL, Col 2, lines 55-67 thru Col 3, line 15).

9.          With respect to claim 3, 10, and 17, Petithomme teaches:
wherein the using the IC design parse tree and the transformation pattern parse tree to identify the portion of the HDL code that matches the first pattern comprises matching the transformation pattern parse tree with a portion of the IC design parse tree that corresponds to the portion of the HDL code (transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; components of the subset are replaced with inferred hardware associated with logic pattern, Col 2, lines 55-67 thru Col 3, line 15).

10.          With respect to claim 4, and 11, and 18, Petithomme teaches:
wherein the using the IC design parse tree and the transformation pattern parse tree to identify the portion of the HDL code that matches the first pattern comprises matching a property specified in the first pattern with a property of the portion of the HDL code (transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; components of the subset are replaced with inferred hardware associated with logic pattern, Col 2, lines 55-67 thru Col 3, line 15).

11.          With respect to claim 5, 12 and 19, Petithomme teaches:
wherein the IC design parse tree and the transformation pattern parse tree are maintained separately (transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; components of the subset are replaced with inferred hardware associated with logic pattern, Col 2, lines 55-67 thru Col 3, line 15).

12.          With respect to claim 6, 13, and 20, Petithomme teaches:
wherein the transformation pattern comprises one or more of an expression pattern, a statement pattern, and a statement block pattern (transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; components of the subset are replaced with inferred hardware associated with logic pattern, Col 2, lines 55-67 thru Col 3, line 15).

13.          With respect to claim 7, and 14, Petithomme teaches:
simulating the IC design using the transformed portion of the HDL code (transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; transform mapped design, parse transformed design for compatible matches, Col 2, lines 55-67 thru Col 3, line 15; components of the subset are replaced with inferred hardware associated with logic pattern, Col 2, lines 55-67 thru Col 3, line 15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851